UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7540


JOSHUA ANDREW MONROE,

                Petitioner - Appellant,

          v.

WARDEN LEROY CARTLEDGE,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Richard Mark Gergel, District
Judge. (6:14-cv-03565-RMG)


Submitted:   December 17, 2015            Decided:   December 22, 2015



Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joshua Andrew Monroe, Appellant Pro Se.     Donald John Zelenka,
Senior Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joshua Andrew Monroe seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge, as

modified, and denying relief on his 28 U.S.C. § 2254 (2012)

petition.       The order is not appealable unless a circuit justice

or    judge    issues       a    certificate      of   appealability.      28     U.S.C.

§ 2253(c)(1)(A) (2012).              A certificate of appealability will not

issue       absent     “a       substantial    showing     of     the   denial    of   a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2012).           When the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating        that   reasonable     jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El    v.    Cockrell,    537    U.S.   322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Monroe has not made the requisite showing. *                    Accordingly, we deny


       *We note that the timely filing of objections to a
magistrate judge’s recommendation is necessary to preserve
(Continued)
                                              2
a   certificate   of   appealability      and   dismiss     the   appeal.      We

dispense   with     oral   argument    because       the    facts   and     legal

contentions   are   adequately   presented      in    the   materials     before

this court and argument would not aid the decisional process.



                                                                     DISMISSED




appellate review of the substance of that recommendation.
United States v. Midgette, 478 F.3d 616, 621–22 (4th Cir. 2007);
Wright v. Collins, 766 F.2d 841, 845–46 (4th Cir. 1985); see
also Thomas v. Arn, 474 U.S. 140 (1985). Because Monroe, a pro
se litigant, received notice of the consequences of failing to
object and yet failed to object to the magistrate judge’s
rejection of his claim that plea counsel was ineffective for
failing to pursue an alibi defense, Monroe has waived appellate
review of this claim. Midgette, 478 F.3d at 621-22.



                                      3